Citation Nr: 9908944	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for back disability.



REPRESENTATION

Appellant represented by:	Robert G. Perrine, Attorney



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

In November 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, denied service 
connection for back disability.  Following notification to 
the veteran on November 27, 1991, and the subsequent receipt 
of a Notice of Disagreement, a Statement of the Case (SOC) 
was mailed to him in January 1992; thereafter, the veteran 
did not file a Substantive Appeal within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the November 27, 
1991, notification.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision wherein the RO 
reopened the veteran's claim for service connection for back 
disability following the above-addressed unappealed November 
1991 rating denial of service connection for such disability.  
The appeal was last before the Board in December 1996, at 
which time it was remanded for further development.  
Following completion, in part, by the RO of the development 
requested in the Board's above-cited December 1996 remand, a 
Supplemental Statement of the Case, wherein the RO continued 
to deny the benefit sought on appeal, was mailed to the 
veteran in August 1998.

Thereafter, the appeal was returned to the Board. 


REMAND

The veteran contends that he presently has chronic back 
disability related to injury which was sustained in service.  
In the alternative, he suggests that he had a preexisting 
back disability which was aggravated by service-incurred back 
trauma.  In this regard, while no back problem was noted in 
conjunction with the veteran's examination for service 
entrance purposes in January 1966, subsequent service medical 
evidence (dated in June 1967) reflects that the veteran 
related having sustained two apparently rodeo-related back 
injuries in the late 1950's.  Service medical evidence 
reflects that the veteran's physical activities were 
permanently restricted, owing to scoliosis of the spine, by a 
profile initiated in September 1966.  When seen in March 
1967, at which time it was noted that the veteran had 
recently slipped on a staircase and thereby "exacerbated" 
pain referable to his back which had recently increased in 
conjunction with the veteran's duties as a truck driver, the 
impression was chronic low back pain due to a shortened right 
leg as well as "secondarily aggravated" owing to truck 
driving.

In March 1995, the veteran was examined by Neal D. Perry, a 
private chiropractor.  The diagnoses following examination 
included subluxation of the right sacroiliac joint and 
generalized spinal joint disease with ankylosing spondylosis.  
The chiropractor, following examination of the veteran and 
after reviewing his service medical records, rendered an 
opinion to the effect that the veteran's low back problems 
were either representative of inservice aggravation of a 
preexisting spinal condition or, in the alternative, due to 
injuries (primarily the staircase fall addressed above) 
sustained in service.  

In view, primarily, of the foregoing opinion by the private 
chiropractor, and inasmuch as service connection might be 
accorded for the veteran's service-assessed scoliosis (if yet 
shown) if service-incurred superimposed disability is 
ascertained, see O.G.C. Prec. 82-90 (July 18, 1990), the 
Board, in its December 1996 remand, directed that the veteran 
undergo pertinent examination by VA.  The subsequent record 
reflects that the veteran failed to report for a VA 
examination scheduled him in March 1998.  When the veteran 
was re-scheduled for pertinent VA examination in August 1998, 
a contact statement of record reflects that the veteran's 
sister called the station VA medical facility to advise that 
the veteran was "too ill" to report for such examination.  

The evidentiary context of the veteran's claim for service 
connection for back disability is such that the Board feels 
that his pertinent examination by VA would aid in the 
appellate adjudication of such claim.  Further, the reason 
reportedly advanced by the veteran (i.e., that he was 'too 
ill') for not reporting for the above-cited August 1998 VA 
examination may in fact constitute "good cause" for such 
non-attendance in accordance with the provisions of 38 C.F.R. 
§ 3.655(a) (1998).  The Board elects, therefore, to direct 
further development (set forth hereinbelow) to facilitate the 
accomplishment of pertinent VA examination.  The Board would, 
however, observe that the veteran's presently pending claim 
for service connection is not an original claim for the 
benefit sought and, therefore, his failure to report (absent 
'good cause') for any future-scheduled VA examination may 
warrant denial of his present claim in accordance with the 
provisions of 38 C.F.R. § 3.655(b).  

Accordingly, the case is remanded for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
ascertain the nature and severity of any 
present back disability(ies).  With 
respect to any assessed back 
disability(ies), the examiner is further 
requested, after reviewing the record to 
include all service medical evidence as 
well as the above-addressed March 1995 
examination report submitted by Neal D. 
Perry, D.C., to offer an opinion as to 
whether it is at least as likely as not 
that such disability(ies) is(are) due to 
service-incurred injury and/or 
representative of disability superimposed 
on any presently ascertained scoliosis by 
service-incurred trauma.  Any special 
diagnostic studies deemed necessary 
should be performed, and it is imperative 
that a copy of this REMAND, as well as 
the claims folder, be provided to the 
examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for back disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


- 4 -


